Citation Nr: 0534762	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-29 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1978, including combat service in the Republic 
of Vietnam during the Vietnam era.  He died in January 2001.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for the cause of the veteran's 
death.  

The appellant initially requested a personal hearing before a 
hearing officer at the RO.  Two hearings were scheduled and 
were canceled at the appellant's request.  Subsequently, she 
accepted an informal conference with a Decision Review 
Officer in August 2004 in lieu of a formal hearing.  

At a personal hearing before the undersigned at the RO in 
April 2005, the appellant alleged that the veteran's fatal 
pancreatic cancer was secondary to diabetes mellitus.  The 
Board has interpreted this statement as a claim for service 
connection for diabetes mellitus due to exposure to Agent 
Orange.  This issue has not been developed by the RO and is 
not currently before the Board.  It is referred to the RO for 
appropriate development.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  During the veteran's lifetime, service-connection was 
established for sinusitis and hemorrhoids, both rated 
noncompensable.  

3.  The veteran's death certificate reflects that he died in 
January 2001; the immediate cause of death was metastatic 
pancreatic cancer.  No other significant conditions 
contributing to death were reported.  

4.  The veteran's pancreatic cancer was not manifest in 
service or within one year of his discharge from service, and 
it is not presumed to be due to Agent Orange exposure in 
service.  

5.  There is no medical evidence relating the veteran's fatal 
pancreatic cancer to his active military service.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA satisfied its duty to notify by means of a February 2001 
letter that informed the appellant of the evidence required 
to establish entitlement to service connection for the cause 
of the veteran's death, explained the division of 
responsibilities between her and VA for obtaining evidence, 
and asked her to tell VA about "any additional information 
or evidence" relevant to her claim.  This letter was 
provided before the issuance of the October 2001 rating 
decision.  Hence, there has been no Pelegrini violation.  
Moreover, the appellant has not alleged that VA has failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
With regard to the duty to assist, the record contains the 
veteran's service medical records, his post-service medical 
records, and his death certificate.  The appellant has not 
identified any pertinent evidence that has not been obtained 
that is necessary to the adjudication of this claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for the appellant's claim, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  An opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the veteran's service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking a medical 
opinion.  The certificate of death shows that the veteran 
died of metastatic pancreatic cancer in January 2001, more 
than 20 years after his separation from service.  There is no 
competent evidence to suggest that the cause of his death was 
in any way related to any incident of his period of active 
duty, and his only service-connected disabilities, sinusitis 
and hemorrhoids, remained noncompensable throughout his 
lifetime.  Finally, pancreatic cancer is not presumed to be 
due to exposure to herbicides, and the Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 61 Fed. Reg. 57586-
57589 (1996); 64 Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 
42600-42608 (2002).  Accordingly, the Board finds that there 
is no duty to seek a medical opinion with regard to the claim 
on appeal.  Id.; Duenas v. Principi, 18 Vet. App. 512 (2004); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
As such, VA's duty to assist the appellant has also been met.  

II.  Service Connection for Cause of Death

Service connection will be granted for a disability resulting 
from an injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  To establish service connection 
for a disability, a claimant must submit (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where a veteran served 90 days or more during a period of war 
and pancreatic cancer becomes manifest or aggravated to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2005).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases are:  chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
trachea, or larynx), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2005).  
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); Notice, 61 Fed. Reg. 41,442-449 (1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term 
"Vietnam era" means the period beginning on February 28, 
1961 and ending on May 7, 1975 in the case of a veteran who 
served in the Republic of Vietnam during that period).  See 
VAOPGCPREC 27-97.  Similarly, in another precedent opinion, 
the General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  See VAOPGCPREC 7-93.  
Again, a showing of actual duty or visitation in the Republic 
of Vietnam is required to establish qualifying service in 
Vietnam.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2005).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2005).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2005).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

During his lifetime, the veteran had established service 
connection for chronic sinusitis and hemorrhoids, both rated 
noncompensable.  He died in January 2001.  The death 
certificate listed the immediate cause of death as metastatic 
pancreatic cancer; no other significant conditions 
contributing to death were indicated.  

The evidence of record shows that the veteran had a lengthy 
and distinguished career with the United States Air Force, 
including service as a fighter pilot in the Republic of 
Vietnam during the Vietnam era.  His awards and decorations 
include the Distinguished Flying Cross with four Oak Leaf 
Clusters, the Combat Ready Medal, the Vietnam Service Medal 
with four Oak Leaf Clusters, and the Air Force Commendation 
Medal.  It is unclear whether his duties as a fighter pilot 
necessitated visitation in the Republic of Vietnam.  However, 
in light of his combat status and his military occupational 
specialty, the Board will accept that he may have been in-
country on at least one occasion such that he was exposed to 
Agent Orange.  See 38 U.S.C.A. § 1154(b) (West 2002).  
Therefore, the presumptive provisions of 38 C.F.R. 
§ 3.307(a)(6)(iii) may be applied to this case.  

Nevertheless, pancreatic cancer is not one of the diseases 
that is presumed to be due to exposure to Agent Orange.  
Hence, there is no basis upon which to grant service 
connection for pancreatic cancer secondary to Agent Orange 
for the purpose of establishing service connection for the 
cause of the veteran's death.  To the extent that the 
veteran's cancer metastasized to any other organ for which 
presumptive service connection has been established, the 
Board observes that a presumptive cancer that develops as a 
result of a metastasizing non-presumptive cancer may not be 
service-connected under 38 U.S.C.A. § 1116(a).  See 
38 U.S.C.A § 1113(a) (West 2002); Darby v. Brown, 10 Vet. 
App. 243 (1997); VAOPGCPREC 18-97.  

Notwithstanding the foregoing presumptive provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  Thus, presumption is not the sole method for showing 
causation.  Accordingly, the Board will also address whether 
service connection may be awarded for the cause of the 
veteran's death on a direct basis or on a presumptive basis 
as a chronic disease.  

Service medical records do not document any treatment for 
pancreatic cancer, and the post-service medical evidence 
shows that the veteran was first diagnosed with this disease 
in 2000, more than 20 years after his discharge from service.  
Furthermore, there is no competent evidence linking the 
veteran's fatal pancreatic cancer with his military service.  
Accordingly, it has not been shown that a service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death.  

The appellant has acknowledged at her hearing before the 
undersigned that no medical professional would provide a 
statement pertaining to the etiology of the veteran's 
pancreatic cancer.  Therefore, she has offered only her own 
testimony and opinion that the veteran's death was related to 
his service, including his exposure to Agent Orange.  
However, her opinion is not probative on the issue of medical 
causation.  Lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  She has not submitted a 
medical opinion to support her assertion.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service to this country, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, but the Board does not find the evidence 
is of such approximate balance as to warrant its application.  
Hence, the claim for service connection for the cause of the 
veteran's death is denied.  See Gilbert, supra.  
ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


